Citation Nr: 0314033	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  96-23 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a left ankle fusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from June 1957 to December 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1996 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In November 1997, the veteran testified at an RO 
hearing.  A copy of the transcript has been associated with 
the record.  

In February 1999, the Board remanded the case to the RO for a 
Travel Board hearing.  In November 1999, the veteran waived 
entitlement to such hearing and his hearing request is deemed 
withdrawn under 38 C.F.R. § 20.704 (d) (2002).

In February 2000, the Board again remanded the case to the RO 
for additional development.  The case is now before the Board 
for further appellate consideration.


FINDINGS OF FACT

1.  VA has expended sufficient effort to obtain all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the appeal.

2.  The pervasive evidence establishes that the veteran 
incurred no injury or unforeseen additional disability from a 
left ankle fusion received at a VA facility in October 1993.




CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals of a left 
ankle fusion have not been met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.358 (1997, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  VA is not required 
to provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board finds that, as 
the revised version of 38 U.S.C.A. § 5107 in the VCAA 
eliminates the "well-grounded claim" requirement of 38 
U.S.C.A. § 5107 (West 1991), it is, therefore, applicable law 
under the holding in Karnas.  38 U.S.C.A. § 5107 (West 2002).  

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's claim have been 
properly developed as available VA medical records, the 
hearing transcript and various statements from the veteran 
and his representative have been associated with the file.

With regard to the RO's compliance with the February 2000 
Board remand instructions, the Board notes that the RO was 
instructed to and did obtain all available VA clinical 
records from 1963 to 1993 from VA facilities in Lake City and 
Gainesville, Florida.  In 2002, additional VA records dated 
from November 1985 to April 2002 were received from Lake City 
and from February 1986 to January 1994 were received from 
Gainesville and associated with the claims file.  In November 
2002, the RO readjudicated the claim and issued a 
supplemental statement of the case (SSOC).  Although the 
February 1999 and 2000 Board remands instructed that the RO 
schedule the veteran for a Travel Board hearing and asked the 
RO to readjudicate the claim on the basis of whether the 
claim was well grounded, as noted above the veteran withdrew 
his request for a Travel Board hearing in November 1999 and 
the requirement that a claim be well grounded was eliminated 
by the VCAA in November 2000.  Given the foregoing, the Board 
finds that the RO has substantially complied with the Board's 
February 1999 and 2000 remands.  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).

Thus, the Board is satisfied that all relevant facts have 
been properly developed, to the extent possible, and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5103A (West 
2002).  In this connection, the Board finds that the service 
medical records, the hearing transcript, and the various VA 
treatment reports, which evaluate the status of the veteran's 
left ankle disorder, are adequate for determining whether the 
criteria for entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for residuals of a left ankle fusion 
have been met.  

Moreover, the Board notes that, in conjunction with his 
claim, in a September 2002 letter, the RO notified the 
veteran that he would be scheduled for an examination to 
determine the current level of disability and advised him 
that, if he failed to report, his claim would be evaluated 
based on the evidence of record.  The veteran failed to 
report for the VA examination scheduled in October 2002.  The 
veteran has failed to show good cause for his failure to 
report and he has not at any time requested that the 
examination be rescheduled.  Veterans claiming benefits have 
an obligation to report for scheduled VA examinations and 
tests.  The duty to assist is not a one-way street, and the 
veteran has not fulfilled his duty to cooperate in this 
matter.  38 C.F.R. §§ 3.326, 3.327, 3.655 (2002); Engelke v. 
Gober, 10 Vet. App. 396 (1997); Olson v. Principi, 3 Vet. 
App. 480 (1992); Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Under these circumstances, the Board finds that the VCAA does 
not mandate the scheduling of another examination.  Moreover, 
although no VA treatment records were found prior to November 
1985, the Board observes that it is the level of disability 
immediately prior to the veteran's left ankle fusion this is 
most important.  Since those records have been obtained, the 
RO need not make additional attempts to obtain earlier VA 
treatment records. 

In a May 1996 statement of the case (SOC), SSOCs issued in 
June 1996, July 1998 and November 2002, a September 2002 
letter giving him notice that the veteran would be scheduled 
for an examination, and a June 2001 VCAA letter, the RO 
advised the veteran of what must be shown to establish 
entitlement to compensation under 38 U.S.C. § 1151, notified 
him of the new duty to assist provisions of the VCAA, what VA 
would do and had done, and what he should do, and gave him 60 
days to provide any additional comments or supporting 
information.  In response to the June 2001 VA letter, the 
veteran indicated that he had testified at an RO hearing, 
that he was treated only by VA in Lake City and Gainesville 
and that all pertinent medical reports were in his claims 
file.  Thus, particularly in light of the veteran's failure 
to report for VA examination, the Board finds that the VA has 
obtained, or made reasonable efforts to obtain, all medical 
evidence, which might be relevant to the veteran's claim.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring medical evidence is required by 
statute.  38 U.S.C.A. § 5103A (West 2002).

In this case, the veteran is not prejudiced by the Board's 
consideration of his claim as VA has already met, to the 
extent possible, all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing compensation under 38 U.S.C. § 1151.  He has, by 
information letters, a rating decision, Board remands, an SOC 
and SSOCs, been advised of the evidence considered in 
connection with his appeal.  Further, all of the available 
relevant evidence has been considered.  In this regard, the 
Board observes that the veteran indicated that the RO had 
obtain all relevant VA treatment records, and that he had not 
been treated by non-VA health care providers.  The veteran 
also presented testimony at an RO hearing on appeal.  
Moreover, the veteran and his representative submitted 
additional lay statements and arguments.  Thus, the Board 
finds that there has been no prejudice to the veteran that 
would warrant further notification or development for the 
issue discussed in this decision.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

Background

Service medical records are negative for any knee or left leg 
disorder.

In November 1985, the veteran was treated at the Lake City VA 
Medical Center (VAMC) for a painful left lower extremity 
after slipping off a step, which resulted in the left knee 
surgery.  In September 1988, the veteran complained of pain 
from a bone sticking out of his left foot.  On examination, 
contracted digits from the second through the fourth were 
found on both feet.  There was pes cavus of the left foot 
with negative 15 degrees equinus.  Range of motion of the 
left foot was limited.  A heel lift with a metapad was 
recommended for the left foot.  The veteran had reported an 
earlier motor vehicle accident (MVA) in the medical history 
portion on both occasions.  Degenerative joint disease in 
both ankles was diagnosed along with pes cavus of the left 
foot.  

A March 1993 VA outpatient treatment record from the 
Gainesville VAMC reveals that the veteran reported sustaining 
a crush injury to both knees in a 1963 nonservice-connected 
MVA.  The veteran complained of increased knee pain over the 
past year.  There were reports of multiple visits to the Lake 
City VAMC and referral to the Gainesville VAMC.  The veteran 
complained of increased pain with prolonged standing and 
decreased exercise tolerance due to pain, mostly in the 
posterior aspect.  He reported a history of 27 procedures to 
the left knee, the most recent a spur removal.  A varus 
deformity of the left lower extremity secondary to the MVA 
was noted and X-rays showed a healed distal femoral fracture 
of the left knee and severe joint space narrowing in both 
knees, worse on the left.  The assessment was bilateral 
degenerative joint disease in the knees, left greater than 
right.  In July 1993, the veteran received an orthopedic 
consultation, which revealed left ankle range of motion of 10 
degrees varus, 45 degrees plantarflexion and 10 degrees 
equinus.  A 20-degree internal rotation deformity of the left 
distal tibia, as well as severe degenerative joint disease, 
was found.  X-rays showed symmetric narrowing of the left 
knee joint with minimal osteophytes and moderate 
osteoarthritis of the left ankle.  In August 1993, the 
veteran underwent a diagnostic Lidocaine injection of the 
tibiotalar joint in preparation for possible tibiotalar and 
subtalar joint arthrodesis.  The veteran was ambulatory with 
no painful symptoms following the procedure.  Six days later, 
the veteran underwent a diagnostic Lidocaine injection of the 
subtalar joint.  Preliminary films of the left ankle showed 
marked degenerative change of the tibiotalar joint.  There 
was diffuse osteopenia seen about the ankle and foot.  There 
was no evidence of fracture or dislocation, although there 
was slight lateral deformity of the talus.  There were no 
complications associated with the procedure.  Following an 
orthopedic consultation, a left ankle fusion was recommended 
with possible tibial osteotomony at a later date.  

On October 4, 1993, the veteran was admitted to the 
Gainesville VAMC to undergo a left ankle fusion and 
rotational correction of the tibia malunion.  The operation 
report revealed no apparent intraoperation complications.  
The veteran tolerated the procedure well.  At a follow-up 
visit ten days later, the veteran was neurovascularly intact 
to the toes.  The medial incision was well healed, but the 
lateral incision demonstrated moderate erythema and 2+ edema, 
but no pus.  Sutures were removed and sterile strips were 
applied.  X-rays revealed the hardware and fusion site 
maintained good position.  In another follow-up two weeks 
later, the veteran was described was doing well.  The plan 
was to change the veteran's cast for five weeks and then 
begin weight bearing.  A report dated November 22, 1993, 
revealed that the veteran's incisions were well healed with 
no discharge or erythema.  No lesions were noted and X-rays 
revealed that the hardware and fusion were in good position.  

In January 1994, the veteran complained of pain in the 
anterior, proximal tibia and top of foot due to rubbing of 
the cast.  He had been bearing weight (40 pounds) for the 
past seven weeks and was moving his toes well.  X-rays showed 
the fusion and hardware had good placement.  The veteran's 
cast was removed and he was prescribed a low profile walker 
to wear at all times except for bathing.  At a February 14, 
1994 visit, the veteran complained of increased pain and 
swelling throughout the day.  He described pain in the 
anterior ankle.  The left ankle was swollen and he was 
advised to continue full weight bearing.  X-rays dated the 
following day, revealed no complications such as loosening, 
infection or fracture of the screws.  The joint appeared 
solid.  In June 1994, the veteran was still complaining of 
pain and swelling.  On observation, the incision was well 
healed, but there was tenderness.  There was no ankle motion.  
X-rays revealed lucencies at the fusion site and all screws 
were noted as stable and in position.  On July 18, 1994, 
records reveal pain anteriorly with no tibial talus motion, 
but with 10 degrees of subtalar motion.  X-rays show delayed 
union with no evidence of hardware failure.  A report dated 
July 27, 1994, indicated that the veteran was scheduled for 
admission for a left ankle arthrodesis revision the following 
day.  However, the veteran had called the day before and 
stated that he would like to postpone his surgery.  The 
veteran indicated that if he was able to quit smoking, he had 
a better chance of healing his previous arthrodesis as 
discussed when he was seen in the clinic last.  He was told 
that smoking definitely decreased the rate of fusion.  

August 1994 X-rays showed a long fully-threaded cortical 
screw crossed the distal tibia.  Two partially-threaded 
cancellous screws ran obliquely from the talus into the 
distal tibia.  There was still lucency between the distal 
tibia and the talus.  There had been distal fibular osteotomy 
and the distal fibular fragment appeared to be fixated to the 
tibia by the single horizontally oriented cortical screw.  In 
September 1994, the veteran was contacted by telephone and 
offered treatment in the stop smoking clinic, but he 
expressed a preference for treatment closer to his home and 
was encouraged to call the nearest office of the American 
Cancer Society or the Lung Association for assistance.  If he 
could not find a satisfactory connection nearby, the veteran 
was welcome to contact the VA psychology service or mental 
health clinic for further assistance.  On October 17, 1994, 
the veteran was again seen and X-rays showed two partially 
threaded screws across the tibiotalar joint.  An additional 
screw was seen coursing through the distal tibia, just above 
the ankle mortise.  No lucency was associated with the 
hardware to suggest loosening.  In the interim, however, one 
of the tibiotalar screws had fractured, just above the ankle 
mortise.  Examination revealed that the incision was well 
healed with no gross motion detected.  The condition was 
discussed with the veteran; he desired repeat surgery.  This 
was felt to be the best course to relieve his pain; the 
veteran continued to smoke.  It was stressed that his smoking 
would prevent fusion of the ankle and increase his risk of 
complications.  

In January 1995, the veteran was shown to be using a walker 
with complete relief of symptoms.  However, the veteran still 
had pain when he walked and again requested to postpone 
surgery as long as possible.  On examination, the left ankle 
was fused in plantar flexion.  The impression was nonunion of 
ankle arthrodesis.  On April 24, 1995, the veteran was noted 
to be doing well with a heel lift, but had pain with daily 
activity due to his brace.  X-rays revealed attempted ankle 
arthrodesis of the left foot with the tibiotalar joint not 
showing complete fusion at that time.  One tibiotalar screw 
was fractured as seen on the prior study.  October 1995 X-
rays revealed no significant bony union or change seen since 
the January 1995 study.  April 1996 X-rays show three screws 
fixing the distal tibia with the talus; obliteration of the 
ankle joint had been accomplished.  There appeared to be 
fusion of the ankle joint; however, one of the screws was 
broken.  January 1997 X-rays revealed two partially threaded 
cancellous screws transversing the tibiotalar joint and one 
fully threaded trans-syndesomotic screw transversing the 
distal tibia and fibula.  Since the April 1996 study, there 
had been a fracture of the uppermost partially threaded screw 
with evidence of loosening surrounding the distal tip of 
screw.  The anteriorly located partially threaded screw was 
also fractured as noted in the April 1996 study.  There was 
no evidence of complications involving the trans-syndesomotic 
screw or of solid bony union.  There was callus formation and 
evidence of healing in the left distal fibula.  Diffuse 
osteoporosis was identified in the visualized portion of the 
foot distal to the arthrodesis.

At a November 1997 RO hearing, the veteran reported a history 
of a MVA in 1963 and indicated that his foot have been 
twisted inward approximately 15 degrees.  He testified that 
he had had full use of his foot and legs when he pursued 
treatment for pain.  The veteran stated that VA doctors told 
him that they could do nothing for his knees until his ankle 
was straightened.  Therefore, he agreed to have a fusion.  
The veteran reported that he had screws inserted in his ankle 
joint and that it was then splinted for two or three weeks 
followed by a cast.  The cast was removed after two weeks 
because he could not stand the pain.  Treatment records were 
provided with the veteran's notations shown at the bottom.  
The veteran had a MVA in August 1994, when he ran into 
another vehicle that failed to stop for a stop sign.  X-rays 
taken the same day because of pain showed the screws in his 
ankle were intact.  The veteran stated that if the brace had 
been built to his doctor's specifications, he would have been 
all right.  The veteran's representative added that veteran 
had had no trouble with his left ankle until his surgery.

Later VA treatment records show that, on examination in 
October 1999, the veteran had very limited range of motion of 
the left ankle.  His multiple joint pains were described as 2 
on a scale from 1 to 10 after epidural nerve blocks.  A month 
later, edema was noted in the extremities.  A March 2000 VA 
treatment record reveals left ankle arthrodesis with 
neurological examination within normal limits and no edema, 
cyanosis or clubbing of the extremities.  A May 2000 record 
shows edema of the extremities.  A month later, the 
extremities and neurological examination were within normal 
limits.  In September 2000, the veteran complained of diffuse 
joint pain.  On examination of the extremities, pedal pulses 
were palpable with no evidence of edema, cyanosis or clubbing 
noted.  No focal signs were noted on neurological 
examination.  The assessment was diffuse degenerative joint 
disease.  In October 2000, the veteran was seen for chronic 
lower back pain.  Both extremities and neurological 
examinations were within normal limits.  The impression was 
failed back, degenerative arthritis.  In February 2001, the 
veteran was treated for shoulder pain.  On examination, 
extremities and neurological examinations were within normal 
limits.  In March 2001, the veteran complained of constant, 
severe pain in the left ankle, both knees and low back.  On 
examination of the extremities, pedal pulses were palpable 
with no evidence of edema, cyanosis or clubbing noted.  No 
focal signs were noted on neurological examination.  The 
assessment included diffuse joint pain and left knee pain.  
In September 2001, the veteran was treated for left knee and 
ankle pain.  On examination, the left ankle was swollen and 
tender on palpation (sparthrodesis).  The assessment included 
osteoarthritis of the left knee, improving with Hylan 
injection, and left ankle, patient refused to redo surgery.  
Three weeks later, no edema or cyanosis was found on 
examination of the extremities.  However, the left popliteal 
fossa was tender on palpation and slightly enlarged.  The 
assessment was diffuse degenerative joint disease, rule out 
Baker cyst.  In November 2001, the veteran was treated for 
complaints of chronic low back and shoulder pain.  On 
examination, degenerative joint disease of the extremities 
was noted.  Neurological was intact.  At a routine checkup 
for medication refills in early March 2002, the veteran 
complained of breathing problems.  On examination of the 
extremities, pedal pulses were palpable with no evidence of 
edema, cyanosis or clubbing noted.  No focal signs were noted 
on neurological examination.  Later in March 2002, the 
veteran was treated for complaints of chronic low back and 
shoulder pain.  On examination, degenerative joint disease of 
the extremities was noted.  Neurological was intact.  The 
impression was failed back and degenerative arthritis.

Analysis

The law provides, under 38 U.S.C.A. § 1151, that where a 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.

In Brown v. Gardner, 115 S. Ct. 552 (1994), the U.S. Supreme 
Court (Supreme Court) held that VA's interpretation of 38 
U.S.C.A. § 1151 as encompassing only additional disability 
resulting from VA negligence or from accidents during 
treatment was incorrect.  The Supreme Court found that the 
statutory language of 38 U.S.C.A. § 1151 simply required a 
causal connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. § 
3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect the regulation's 
inclusion of a fault or accident requirement.  See Brown v. 
Gardner, 115 S. Ct. 552 (1994), aff'g 5 F.3d 1456 (Fed. Cir. 
1993), aff'g Gardner v. Derwinski, 1 Vet. App. 584 (1991),

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The validity of the 
remainder of 38 C.F.R. § 3.358 was not questioned.  See 
Gardner, 115 S. Ct. 552, 556 n.3 (1994): "We do not, of 
course, intend to cast any doubt on the regulations insofar 
as they exclude coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment...VA's action is not the cause of the disability in 
those situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Later, the Secretary of Veterans Affairs sought an opinion 
from the Attorney General of the United States as to the full 
extent to which § 1151 benefits were authorized under the 
Supreme Court's decision.  The requested opinion was received 
from the Department of Justice's Office of Legal Counsel on 
January 20, 1995.  In essence, the Department of Justice 
concluded " that the [Supreme] Court intended to recognize 
only a narrow exclusion [to the "no fault" rule], confined to 
injuries that are the necessary, or at most, close to certain 
results of medical treatment."

On March 16, 1995, amended VA regulations were published to 
conform to the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement that was struck down by the Supreme Court.  38 
C.F.R. § 3.358(c)(1) provides that "[i]t will be necessary to 
show that the additional disability is actually the result of 
such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provides that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries.  38 C.F.R. § 3.358(c)(3) now provides 
that "[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."

Under the new 38 C.F.R. § 3.358(c)(3), compensation is 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service-connected.

Effective October 1, 1997, 38 U.S.C.A. § 1151, relating to 
benefits for persons disabled by treatment or vocational 
rehabilitation, was amended by Congress.  See section 422(a) 
of PL 104-204.  The purpose of the amendment is, in effect, 
to overrule the Supreme Court's decision in the Gardner case, 
which held that no showing of negligence is necessary for 
recovery under section 1151.  However, in a precedent 
opinion, the VA Office of the General Counsel held that all 
claims for benefits under 38 U.S.C.A. § 1151, filed before 
October 1, 1997, must be adjudicated under the code 
provisions as they existed prior to that date.  See 
VAOPGCPREC 40-97.

The appellant filed his claim in October 1995.  Under the 
provisions of 38 U.S.C. § 1151 applicable to claims filed 
prior to October 1, 1997, a claimant must merely establish 
that additional disability resulted from VA medical 
treatment, excepting those circumstances described in 
38 C.F.R. § 3.358 (1997).  That is, even if additional 
disability has been demonstrated, in order for VA benefits to 
be warranted such additional disability may not be merely 
coincidental with VA hospitalization or medical or surgical 
treatment, the continuance or natural progress of diseases or 
injuries for which VA hospitalization or medical or surgical 
treatment was authorized or the certain or near-certain 
result of the VA hospitalization or medical or surgical 
treatment.  38 C.F.R. § 3.358(b)(2).  

The veteran alleges that because of residuals of a left ankle 
fusion he received at the VAMC, he is entitled to 
compensation under 38 U.S.C. § 1151.  

Under 38 C.F.R. § 3.655, when a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  See Olson, 3 Vet. App. at 482 (a 
claimant must be prepared to meet his obligations by 
cooperating with VA's effort to provide an adequate medical 
examination and submitting to the Secretary all medical 
evidence supporting the claim); see also Wood, 1 Vet. App. at 
193.  Given the veteran's failure to report for medical 
examination, the Board will adjudicate the claim based on the 
evidence of record.  See 38 C.F.R. § 3.655.  

Upon a review of the evidence, the Board finds that there is 
no legal basis for grant of the benefit sought.  The evidence 
is clear that the veteran has no service-connected 
disabilities and is not in receipt of Chapter 31 benefits.  
As such, the claimed injury, or disability, was not sustained 
while participating in a Chapter 31 Vocational Rehabilitation 
program.  38 U.S.C.A. §§ 1151(a)(2); 3100 (West 2002).

In this case, the evidence shows that the veteran did not 
incur any injuries, or any unforeseen additional disability, 
as the result of hospitalization, medical or surgical 
treatment received in October 1993.  Prior to surgery, the 
veteran had complained of foot and ankle pain since at least 
1988.  A July 1993 orthopedic consultation revealed left 
ankle range of motion of 10 degrees varus, 45 degrees 
plantarflexion and 10 degrees equinus.  There was also a 20-
degree internal rotation deformity of the left distal tibia 
as well as severe degenerative joint disease.  X-rays showed 
symmetric narrowing of the left knee joint with minimal 
osteophytes and moderate osteoarthritis of the left ankle.  
In August 1993, the veteran underwent a diagnostic Lidocaine 
injection of the tibiotalar joint in preparation for possible 
tibiotalar and subtalar joint arthrodesis.  The veteran was 
ambulatory with no painful symptoms following procedure.  Six 
days later, the veteran underwent a diagnostic Lidocaine 
injection of the subtalar joint.  Preliminary films of the 
left ankle showed marked degenerative change of the 
tibiotalar joint.  There was diffuse osteopenia seen about 
the ankle and foot.  There was no evidence of fracture or 
dislocation, although there was slight lateral deformity of 
the talus.  There were no complications associated with the 
procedure.  Following an orthopedic consultation, a left 
ankle fusion was recommended with possible tibial osteotomony 
at a later date.  

In October 1993, the veteran underwent a left ankle fusion 
and rotational correction of the tibia malunion.  The 
operation report revealed no apparent intraoperation 
complications.  The veteran tolerated the procedure well.  
Follow-up visits following surgery revealed that the 
veteran's incisions were well healed with no discharge, 
erythema or lesions.  X-rays showed that the hardware and 
fusion were in good position.  February 1994 X-rays revealed 
no complications such as loosening, infection or fracture of 
the screws.  The joint appeared solid.  June 1994 X-rays 
revealed lucencies at the fusion site but all screws were 
noted as stable and in position.  There was pain anteriorly 
with no tibial talus motion noted on examination in July 
1994.  X-rays showed delayed union with no evidence of 
hardware failure.  The veteran had been informed that he had 
a better chance of healing his arthrodesis if he was able to 
quit smoking.  Because he was still smoking, the veteran 
postponed a left ankle arthrodesis revision scheduled at the 
end of July 1994.  The veteran had another MVA in August 
1994.  August 1994 X-rays showed a long fully-threaded 
cortical screw traversed the distal tibia.  Two partially-
threaded cancellous screws ran obliquely from the talus into 
the distal tibia.  There was still lucency between the distal 
tibia and the talus.  There had been distal fibular osteotomy 
and the distal fibular fragment appeared to be fixated to the 
tibia by the single horizontally oriented cortical screw.  

On October 17, 1994, the veteran was again seen and X-rays 
showed two partially threaded screws across the tibiotalar 
joint.  An additional screw was seen coursing through the 
distal tibia, just above the ankle mortise.  No lucency was 
associated with the hardware to suggest loosening.  In the 
interim, however, one of the tibiotalar screws had fractured, 
just above the ankle mortise.  Examination revealed that the 
incision was well healed with no gross motion detected.  In 
January 1995, the veteran was shown to be using a walker with 
complete relief of symptoms, although the veteran still had 
pain when he walked.  On examination, the left ankle was 
fused in plantar flexion.  On April 24, 1995, the veteran was 
noted to be doing well with a heel lift, but had pain with 
daily activity due to his brace.  X-rays revealed attempted 
ankle arthrodesis of the left foot with the tibiotalar joint 
not showing complete fusion at that time.  October 1995 X-
rays revealed no significant bony union or change seen since 
the January 1995 study.  April 1996 X-rays show three screws 
fixing the distal tibia with the talus.  Obliteration of the 
ankle joint had been accomplished and there appeared to be 
fusion of the ankle joint, even though one of the screws was 
broken.  January 1997 X-rays revealed two partially threaded 
cancellous screws transversing the tibiotalar joint and one 
fully threaded trans-syndesomotic screw transversing the 
distal tibia and fibula.  Since the April 1996 study, there 
had been a fracture of the uppermost partially threaded screw 
with evidence of loosening surrounding the distal tip of 
screw.  There was no evidence of complications involving the 
trans-syndesomotic screw or of solid bony union.  There was 
callus formation and evidence of healing in the left distal 
fibula.  A March 2000 VA record revealed left ankle 
arthrodesis with neurological examination within normal 
limits and no edema, cyanosis or clubbing of the extremities.  
Since that time, VA records show treatment primarily for 
chronic low back and shoulder pain, not for left ankle pain.  
The exception was, in September 2001, when the veteran was 
treated for left knee and ankle pain.  On examination, the 
left ankle was swollen and tender on palpation.  The 
assessment included osteoarthritis of the left knee, 
improving with Hylan injection, and left ankle, patient 
refused to redo surgery.  Three weeks later, no edema or 
cyanosis was found on examination of the extremities.  At a 
routine checkup in March 2002, the veteran complained of 
breathing problems, not ankle pain.  On examination of the 
extremities, pedal pulses were palpable with no evidence of 
edema, cyanosis or clubbing noted.  No focal signs were noted 
on neurological examination.  The evidence taken as a whole 
shows that prior to surgery the veteran had complained of 
left ankle and foot pain.  It appears that he still may have 
left ankle pain on occasion.  But it also appears that the 
ankle has finally fused, the purpose of the surgery, in spite 
of the veteran's smoking.  Even though some of the screws may 
have fractured, there is no evidence of complications from 
these screws.  Thus, the objective evidence of record does 
not establish the presence of any injuries or unforeseen 
disabilities as a result of the October 1993 surgery.  
Consequently, the evidence is against the veteran's claim.  

The only other evidence in support of the claim are the 
statements made by the veteran and his representative.  They 
as laypersons are not competent to assert that he incurred 
additional injuries as a result of VA surgical treatment.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("[although] the appellant is certainly capable of providing 
evidence of symptomatology, a layperson is generally not 
capable of opining on matters requiring medical knowledge, 
such as the condition causing or aggravating the symptoms"), 
aff'd sub nom. Routen v. West, 142 F.3s 1434 (1998).

Given the veteran's failure to report for examination and 
based on no recent complaints regarding the veteran's left 
ankle disorder, as well as the objective evidence of record 
demonstrating that there has been no unforeseen additional 
disability as a result of surgery received in October 1993, 
the Board finds that the persuasive evidence is against the 
veteran's claim and is not in equipoise.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.385(b), (c) (1997).  Thus, the 
claim must be denied.




ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of a left ankle fusion is 
denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

